PROMISSORY NOTE

U.S. $ 5,000.00

Midland, Texas
December 20, 2005

FOR VALUE RECEIVED, the undersigned, Esconde Resources LP, a Texas Limited
Partnership (“Maker”), whose address is 415 West Wall St., Suite 625, Midland,
Texas, hereby unconditionally promises to pay to SJM Family L.P. (“Payee,”
together with Maker, the “Parties”), in lawful money of the United States of
America, the principal sum Five Thousand Dollars ($5,000.00).

1. Payments

1.1 Principal and Interest. Payment shall be made on April 1, 2005, with
interest at the rate of 4.0% per annum (the “Interest Rate”). This note may be
paid in full without penalty.

1.2 Manner of Payment. Principal, interest, and all other amounts due under this
Note will be payable, in U.S. dollars, to Payee by check or wire transfer in
immediately available funds to an account designated by Payee in writing. If any
payment on this Note is due on a day that is not a Business Day, such payment
will be due on the next succeeding Business Day, and such extension of time will
be taken into account in calculating the amount of interest payable under this
Note. “Business Day” means any day other than a Saturday, Sunday or legal
holiday in the State of Texas.

2. Defaults

2.1 Events of Default. The occurrence of any one or more of the following events
with respect to Maker will constitute an event of default hereunder (“Event of
Default”):

(a) if Maker fails to pay when due any payment of principal or interest on this
Note and such failure continues for 30 days after Payee demands payment thereof
from maker in writing; or

(b) if Maker, under the laws of any jurisdiction: (i) is dissolved, liquidated
or wound up, or otherwise ceases doing business; (ii) becomes insolvent or is
unable to pay its debts or fails or admits in writing its inability generally to
pay its debts as they become due; (iii) consents to the appointment of a
trustee, receiver, assignee, liquidator or similar official; (iv) makes a
general assignment for the benefit of its creditors; or (v) institutes a
proceeding, or has an involuntary proceeding instituted against it, seeking a
judgment of insolvency, bankruptcy, or any other similar relief under any
bankruptcy, insolvency, or other similar law affecting creditors’ rights that is
not dismissed within 120 days thereafter.

2.2 Notice by Maker. Maker will notify Payee in writing within five days after
the occurrence of any Event of Default of which Maker acquires knowledge.

2.3 Remedies. Upon the occurrence of an Event of Default hereunder (unless cured
by Maker or waived in writing by Payee), Payee may, at its option, (a) by
written notice to Maker, declare the entire unpaid principal balance of this
Note, together with all accrued interest thereon, immediately due and payable or
(b) exercise any and all rights and remedies available to it under applicable
law, including the right to collect from Maker all sums due under this Note.
Maker will pay all costs and expenses incurred by or on behalf of Payee in
connection with Payee’s exercise of any or all of its rights and remedies under
this Note, including reasonable attorneys’ fees.

3. Miscellaneous

3.1 Waiver. Maker hereby, waives presentment, demand, protest, and notice of
dishonor and protest.

3.2 Non-Negotiability. This Note is non-negotiable and cannot be assigned or
transferred by Payee without the express prior written Consent of Maker.

3.3 Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Note are binding upon, and inure to the
benefit of and are enforceable by, the Parties and their respective successors.
If Payee is an entity and if the principal business, operations or a majority or
substantial portion of the assets of Payee are assigned, conveyed, allocated, or
otherwise transferred, including by sale, merger, consolidation, amalgamation,
conversion, or similar transactions, such receiving person or persons will
automatically become bound by and subject to the provisions of this Note, and
Payee will cause the receiving person or persons will automatically be bound by
and subject to the provisions of this Note, and Payee will cause the receiving
person or persons to expressly assume its obligations hereunder.

3.4 Assignment by Maker. Maker may (a) assign any or all of its rights and
obligations hereunder to one or more of its affiliates and (b) designate one or
more of its affiliates to perform its obligations hereunder (in any or all of
which cases Maker nonetheless will remain responsible for the performance of all
of its obligations hereunder).

3.5 Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder will be deemed duly given if (and then three business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

If to Maker:

Esconde Resources LP

415 West Wall St., Suite 625

Midland, Texas 79701

Attention: Ronnie L. Steinocher

If to Payee:

SJM Family L.P.

4016 Highlands West Dr..

Fort Collins, Colorado 80526

Attention: Steven J. McGoffin

Either Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication will be deemed to have been duly
given unless and until it actually is received by the intended recipient. Either
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other notice in
the manner herein set forth.

3.7 Time. Time is of the essence in performance of this Note.

3.8 Headings. The article and section headings contained in this Note are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Note.

3.9 Governing Law. The Note and the performance of the obligations of the
Parties hereunder will be governed by and construed in accordance with the laws
of the State of Texas, without giving effect to any choice of law principles.

3.10 Amendments and Waivers. No amendment, modification, replacement,
termination, or cancellation of any provision of this Note will be valid, unless
the same will be in writing and signed by each Party. No waiver by any Party of
any default, misrepresentation, or breach of warrant or covenant hereunder,
whether intentional or not, may be deemed to extend to any prior or subsequent
default, misrepresentation, or Breach of warranty or covenant hereunder or
affect in any way any rights arising because of any prior or subsequent such
occurrence.

3.11 Severability. The provisions of this Note will be deemed severable and the
invalidity or unenforceability of any provision will not affect the validity or
enforceability of the other provisions hereof; provided that if any provision of
this Note, as applied to any Party or to any circumstance, is adjudged by a
court to be enforceable in accordance with its terms, the Parties agree that the
court making such determination will have the power to modify the provision in a
manner consistent with its objectives such that it is enforceable, and/or to
delete specific words or phrases, and in its reduced form, such provision will
then be enforceable and will be enforced.

3.12 Remedies. Except as expressly provided herein, the rights, obligations and
remedies created by this Note are cumulative and in addition to any other
rights, obligations or remedies otherwise available at law or in equity. Except
as expressly provided herein, nothing herein will be considered an election of
remedies.

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first above written.

ESCONDE RESOURCES LP

By: Esconde Energy LLC, its General Partner

      By: /s/  
Ronnie L. Steinocher
   
 
   
Ronnie L. Steinocher, Manager

